DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 5, 2021, includes the reference US 2018/0067824 A1 to International Business Machines Corporation. This reference is directed to a customer disaster recovery product (Abstract) while Applicant’s claimed invention is directed to a bendable guidewire. It is not clear why US 2018/0067824 A1 is relevant to the present application and the inclusion of this reference appears to be in error. If this reference was included due to a typographical error, then Applicant is invited to submit an additional IDS with the proper reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottone (US 20180093070 A1).
Regarding claim 1, Cottone discloses an apparatus (100, Fig. 1(a), and see [0141]), comprising: a tube configured for insertion into a body of a subject (110 and 120, Fig. 1(a), and see [0141]), the tube comprising a plurality of strips (the uncut portions 350 in Fig. 3 and see [0161]), which are angled obliquely with respect to a longitudinal axis of the tube (see angle of 350 with respect to “L” in Fig. 3; also see [0161-0162]), by virtue of the tube being shaped to define a plurality of slits (340, Fig. 3, and see [0161]) having respective oblique proximal ends (the upwards ends of 340 in Fig. 3 and see [0161]) and respective oblique distal ends (the downwards ends of 340 in Fig. 3 and see [0161]), the distal end of each of the slits (see “distal end of slit” in Annotated Fig. 3 below) being nested between the proximal end of a first other one of the slits (see “proximal end of a first other one of the slits” in Annotated Fig. 3 below) and the proximal end of a second other one of the slits (see “proximal end of a second other one of the slits” in Annotated Fig. 3 below) such that (i) one of the strips is disposed between the distal end of the slit and the proximal end of the first other one of the slits (see positioning of “one of the strips” in Annotated Fig. 3 below), and (ii) another one of the strips is disposed between the distal end of the slit and the proximal end of the second other one of the slits (see positioning of “another one of the strips” in Annotated Fig. 3 below).









Annotated Fig. 3
[AltContent: textbox (another one of the strips)][AltContent: textbox (one of the strips)][AltContent: arrow]
    PNG
    media_image1.png
    603
    571
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (proximal end of a second other one of the slits)][AltContent: textbox (proximal end of a first other one of the slits)][AltContent: textbox (distal end of slit)][AltContent: arrow][AltContent: arrow]
Regarding claim 2, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that at least some of the strips are arranged helically along the tube (see [0162]).
Regarding claim 3, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that the proximal ends and distal ends of the slits are angled at an angle of between 5 and 85 degrees with respect to the longitudinal axis (see positioning of 340 in Fig. 3; also see φ in Fig. 3 and [0161]
Regarding claim 4, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that a density of the slits is greater at a distal portion of the tube than at a proximal portion of the tube (see [0154]).
Regarding claim 6, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that a width of each of the strips is between 0.0025 and 0.075 mm (see [0156]. Note that the embodiment being used is that of a pitch of 0.05 mm as described in [0156]).
Regarding claim 10, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that a thickness of a wall of the tube is between 25 and 150 microns (see [0189]). 
Regarding claim 11, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that an outer diameter of the tube is between 0.012" and 0.04" (see [0189]).
Regarding claim 12, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that a length of the tube is between 150 and 400 cm (see [0164]. Note that an embodiment using a length of 110 being between 120 cm and 140 cm along with a length of 120 being between 30 cm and 50 cm would give a tube length between 150 and 400 cm).
Regarding claim 13, Cottone discloses a method, comprising: forming, in a tube configured for insertion into a body of a subject (110 and 120, Fig. 1(a), and see [0141]), a plurality of strips (the uncut portions 350 in Fig. 3 and see [0161]) that are angled obliquely with respect to a longitudinal axis of the tube (see angle of 350 with respect to “L” in Fig. 3; also see [0161-0162]), by forming, in the tube, a plurality of slits (340, Fig. 3, and see [0161]) having respective oblique proximal ends (the upwards ends of 340 in Fig. 3 and see [0161]) and respective oblique distal ends (the downwards ends of 340 in Fig. 3 and see [0161]), the distal end of each of the slits (see “distal end of slit” in Annotated Fig. 3 above) being nested between the proximal end of a first other one of the slits (see “proximal end of a first other one of the slits” in Annotated Fig. 3 above) and the proximal end of a second other one of the see “proximal end of a second other one of the slits” in Annotated Fig. 3 above) such that (i) one of the strips is disposed between the distal end of the slit and the proximal end of the first other one of the slits (see positioning of “one of the strips” in Annotated Fig. 3 above), and (ii) another one of the strips is disposed between the distal end of the slit and the proximal end of the second other one of the slits (see positioning of “another one of the strips” in Annotated Fig. 3 above); and inserting one or more components into the tube (see [0165]).
Regarding claim 14, Cottone discloses the method according to claim 13 as discussed above. Cottone further discloses that forming the strips comprises forming the strips such that at least some of the strips are arranged helically along the tube (see [0162]). 
Regarding claim 15, Cottone discloses the method according to claim 13 as discussed above. Cottone further discloses that forming the strips comprises forming the strips such that the proximal ends and distal ends of the slits are angled at an angle of between 5 and 85 degrees with respect to the longitudinal axis (see positioning of 340 in Fig. 3; also see φ in Fig. 3 and [0161]).
Regarding claim 16, Cottone discloses the method according to claim 13 as discussed above. Cottone further discloses that forming the slits comprises forming the slits such that a density of the slits is greater at a distal portion of the tube than at a proximal portion of the tube (see [0154]).
Regarding claim 18, Cottone discloses the method according to claim 13 as discussed above. Cottone further discloses that a width of each of the strips is between 0.0025 and 0.075 mm (see [0156]. Note that the embodiment being used is that of a pitch of 0.05 mm as described in [0156]).
Claims 1, 5, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musbach et al. (US 20070135763 A1; hereinafter Musbach).
Regarding claim 1, Musbach discloses an apparatus (see Abstract), comprising: a tube configured for insertion into a body of a subject (56, Fig. 3, and see [0072]), the tube comprising a plurality of strips (see “plurality of strips” in Annotated Fig. 3 below; note that only a portion of the strips are shown below and that the device comprises more strips than what is explicitly pointed to), which are angled obliquely with respect to a longitudinal axis of the tube (see shape of “plurality of strips” below with respect to axis 62), by virtue of the tube being shaped to define a plurality of slits (64, Fig. 3, and see [0072]) having respective oblique proximal ends (66, Fig. 3, and see [0072]) and respective oblique distal ends (68, Fig. 3, and see [0072]), the distal end of each of the slits (see “distal end of slit” in Annotated Fig. 3 below) being nested between the proximal end of a first other one of the slits (see “proximal end of a first other one of the slits” in Annotated Fig. 3 below) and the proximal end of a second other one of the slits (see “proximal end of a second other one of the slits” in Annotated Fig. 3 below) such that (i) one of the strips is disposed between the distal end of the slit and the proximal end of the first other one of the slits (see positioning of “one of the strips” in Annotated Fig. 3 below), and (ii) another one of the strips is disposed between the distal end of the slit and the proximal end of the second other one of the slits (see positioning of “another one of the strips” in Annotated Fig. 3 below).











Annotated Fig. 3
[AltContent: textbox (proximal end of a first other one of the slits)]
[AltContent: textbox (proximal end of a second other one of the slits)]

[AltContent: textbox (wider strips)][AltContent: arrow][AltContent: textbox (distal end of slit)]
[AltContent: arrow][AltContent: oval][AltContent: textbox (middle portions)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (another one of the strips)][AltContent: arrow][AltContent: arrow][AltContent: textbox (one of the strips)][AltContent: arrow][AltContent: arrow][AltContent: textbox (plurality of strips)]
    PNG
    media_image2.png
    275
    763
    media_image2.png
    Greyscale



Regarding claim 5, Musbach discloses the apparatus according to claim 1 as discussed above. Musbach further discloses that the slits have respective middle portions, the middle portion of each of the slits being perpendicular to the longitudinal axis and running from the proximal end of the slit to the distal end of the slit (see shape of “middle portions” (the part of 70 that is perpendicular to the longitudinal axis) in Annotated Fig. 3 above; note that only two of the middle portions are shown above and that the device comprises more middle portions than what is explicitly pointed to), and wherein the tube further comprises a plurality of wider strips that are wider than the strips (see “wider strips” in Annotated Fig. 3 above; note that only a portion of the wider strips are shown above and that the device comprises more wider strips than what is explicitly pointed to), each of the wider strips see positioning of “wider strips” in relation to “middle portions” in Annotated Fig. 3 above).
Regarding claim 13, Musbach discloses a method, comprising: forming, in a tube configured for insertion into a body of a subject (56, Fig. 3, and see [0072]), a plurality of strips (see “plurality of strips” in Annotated Fig. 3 above; note that only a portion of the strips are shown above and that the device comprises more strips than what is explicitly pointed to) that are angled obliquely with respect to a longitudinal axis of the tube (see shape of “plurality of strips” below with respect to axis 62), by forming, in the tube, a plurality of slits (64, Fig. 3, and see [0072]) having respective oblique proximal ends (66, Fig. 3, and see [0072]) and respective oblique distal ends (68, Fig. 3, and see [0072]), the distal end of each of the slits (see “distal end of slit” in Annotated Fig. 3 above) being nested between the proximal end of a first other one of the slits (see “proximal end of a first other one of the slits” in Annotated Fig. 3 above) and the proximal end of a second other one of the slits (see “proximal end of a second other one of the slits” in Annotated Fig. 3 above) such that (i) one of the strips is disposed between the distal end of the slit and the proximal end of the first other one of the slits (see positioning of “one of the strips” in Annotated Fig. 3 above), and (ii) another one of the strips is disposed between the distal end of the slit and the proximal end of the second other one of the slits (see positioning of “another one of the strips” in Annotated Fig. 3 above); and inserting one or more components into the tube (see [0081-0082]).
Regarding claim 17, Musbach discloses the method according to claim 13 as discussed above. Musbach further discloses that forming the slits comprises forming the slits such that the slits have respective middle portions, the middle portion of each of the slits being perpendicular to the longitudinal axis and running from the proximal end of the slit to the distal end of the slit (see shape of “middle portions” (the part of 70 that is perpendicular to the longitudinal axis) in Annotated Fig. 3 above; note that only two of the middle portions are shown above and that the device comprises more middle portions than what is explicitly pointed to), and such that the tube further includes a plurality of wider strips that are wider than the strips (see “wider strips” in Annotated Fig. 3 above; note that only a portion of the wider strips are shown above and that the device comprises more wider strips than what is explicitly pointed to), each of the wider strips being disposed between a successive two of the middle portions (see positioning of “wider strips” in relation to “middle portions” in Annotated Fig. 3 above).
Claims 1, 8, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al. (US 20160100745 A1; hereinafter Seto).
Regarding claim 1, Seto discloses an apparatus (1, Fig. 1, and see [0027]), comprising: a tube configured for insertion into a body of a subject (30, Fig. 6, and see [0009], [0033]), the tube comprising a plurality of strips (see “plurality of strips” in Annotated Fig. 6 below; note that only a portion of the strips are shown below and that the device comprises more strips than what is explicitly pointed to), which are angled obliquely with respect to a longitudinal axis of the tube (see shape of strips relative to longitudinal axis of tube due to angle of 34 and see [0035]), by virtue of the tube being shaped to define a plurality of slits (33 and 34, Fig. 6, and see [0035]) having respective oblique proximal ends (the ends of 33 in Fig. 6 and see [0035]) and respective oblique distal ends (the ends of 34 closest to 38 in Fig. 6 and see [0035]), the distal end of each of the slits (see “distal end of slit” in Annotated Fig. 6 below) being nested between the proximal end of a first other one of the slits (see “proximal end of a first other one of the slits” in Annotated Fig. 6 below) and the proximal end of a second other one of the slits (see “proximal end of a second other one of the slits” in Annotated Fig. 6 below) such that (i) one of the strips is disposed between the distal end of the slit and the proximal end of the first other one of the slits (see positioning of “one of the strips” in Annotated Fig. 6 below), and (ii) another one of the strips is disposed between the distal end of the slit and the proximal end of the second other one of the slits (see positioning of “another one of the strips” in Annotated Fig. 6 below).
Annotated Fig. 6
[AltContent: textbox (proximal end of a second other one of the slits)]
[AltContent: textbox (proximal end of a first other one of the slits)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (another one of the strips)][AltContent: textbox (distal end of slit)][AltContent: textbox (one of the strips)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (plurality of strips)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    359
    526
    media_image3.png
    Greyscale

Regarding claim 8, Seto discloses the apparatus according to claim 1 as discussed above. Seto further discloses that each slit-end of at least some of the proximal ends and some of the distal ends widens toward a termination of the slit-end (see 38 in Fig. 6; also see [0043]).
Regarding claim 13, Seto discloses a method, comprising: forming, in a tube configured for insertion into a body of a subject (30, Fig. 6, and see [0009], [0033]), a plurality of strips (see “plurality of strips” in Annotated Fig. 6 above; note that only a portion of the strips are shown below and that the device comprises more strips than what is explicitly pointed to) that are angled obliquely with respect to a longitudinal axis of the tube (see shape of strips relative to longitudinal axis of tube due to angle of 34 and see [0035]), by forming, in the tube, a plurality of slits (33 and 34, Fig. 6, and see [0035]) having respective oblique proximal ends (the ends of 33 in Fig. 6 and see [0035]) and respective oblique distal ends (the ends of 34 closest to 38 in Fig. 6 and see [0035]), the distal end of each of the slits (see “distal end of slit” in Annotated Fig. 6 above) being nested between the proximal end of a first other see “proximal end of a first other one of the slits” in Annotated Fig. 6 above) and the proximal end of a second other one of the slits (see “proximal end of a second other one of the slits” in Annotated Fig. 6 above) such that (i) one of the strips is disposed between the distal end of the slit and the proximal end of the first other one of the slits (see positioning of “one of the strips” in Annotated Fig. 6 above), and (ii) another one of the strips is disposed between the distal end of the slit and the proximal end of the second other one of the slits (see positioning of “another one of the strips” in Annotated Fig. 6 above); and inserting one or more components into the tube (see [0030-0031]).
Regarding claim 20, Seto discloses the method according to claim 13 as discussed above. Seto further discloses that forming the slits comprises forming the slits such that each slit-end of at least some of the proximal ends and some of the distal ends widens toward a termination of the slit-end (see 38 in Fig. 6; also see [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone (US 20180093070 A1).
Regarding claim 7, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone further discloses that an arc length of each of the strips can be approximately 0.1 times an outer diameter of the tube (see table under [0158]. Note that the embodiment being used is that of α with a value of 37.13 degrees as shown in the table, thus producing an arc length that is approximately 10% of the outer diameter of the tube as the tube is 360 degrees around), but does not expressly disclose that an arc length of each of the strips is between 0.3 and 0.9 times an outer diameter of the tube.
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Cottone to include an arc length of each of the strips be between 0.3 and 0.9 times an outer diameter of the tube since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Cottone to include an arc length of each of the strips being between 0.3 and 0.9 times an outer diameter of the tube since 
Regarding claim 19, Cottone discloses the method according to claim 13 as discussed above.  Cottone further discloses that an arc length of each of the strips can be approximately 0.1 times an outer diameter of the tube (see table under [0158]. Note that the embodiment being used is that of α with a value of 37.13 degrees as shown in the table, thus producing an arc length that is approximately 10% of the outer diameter of the tube as the tube is 360 degrees around), but does not expressly disclose that an arc length of each of the strips is between 0.3 and 0.9 times an outer diameter of the tube.
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Cottone to include an arc length of each of the strips be between 0.3 and 0.9 times an outer diameter of the tube since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Cottone to include an arc length of each of the strips being between 0.3 and 0.9 times an outer diameter of the tube since Applicant has not disclosed that having the arc length be between 0.3 and 0.9 times an outer diameter of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (US 20180093070 A1) in view of Cragg et al. (US 20180015254 A1; hereinafter Cragg).
Regarding claim 9, Cottone discloses the apparatus according to claim 1 as discussed above. Cottone does not disclose that a bend radius of the tube is less than half an outer diameter of the tube.
Cragg discloses a catheter (see Abstract), wherein a bend radius of the tube is less than half an outer diameter of the tube (see [0048]. Note that an embodiment using an outer diameter of 0.2 inches and a radius of curvature of 0.05 inches would make the bend radius of the tube be less than half an outer diameter of the tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cottone to incorporate the teachings of Cragg by modifying the catheter of Cottone such that it has a bend radius of the tube be less than half an outer diameter of the tube. Doing so would allow the passage of larger diameter catheters through tortuous vascular anatomy and to more distal vascular anatomy (Cragg, [0006]). Additionally, such a design could provide an increase in flexibility (Cragg, [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        


/AMBER R STILES/Primary Examiner, Art Unit 3783